Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2. Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Drawings
3. The drawings are objected to under 37 CFR 1.83(a) because they fail to show part 10 in figure 1 and part 51b in figures  9, 10, 11, 12 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Objections
4. Claims 1-10 are objected to because of the following informalities:  In the preamble of the independent claim 1, the preamble reads “A coil insulation structure for a rotating machine…”.  However, the body of the claim recites an iron core, annular coils, first and second insulation members.  Therefore the preamble should be revised to reflect the subject matter, stator structure.   Appropriate correction is required in all the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claims 1-4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishigami et al (US 20170117767 A1), hereinafter “Ishigami” in view of Yamaguchi et al (US 20190149005 A1), hereinafter “Yamaguchi” in further view of Sogabe et al (US 20050127774 A1), hereinafter Sogabe.
	With respect to claim 1 Ishigami teaches a coil insulation structure for a rotating machine, comprising: an iron core (paragraph 36 “the stator 1 includes a hollow cylindrical stator core (stator iron core) ”), having an annular yoke portion, wherein a plurality of tooth portions radially protrude inwards from an inner circumferential surface of the yoke portion (paragraph 38 “the respective teeth 41 are formed to protrude from an annular core”), a plurality of grooves are respectively located between 

    PNG
    media_image1.png
    270
    332
    media_image1.png
    Greyscale

Ishigami Figure 7
and further comprising: a plurality of second insulation members, respectively located on groove opening sides of the grooves, and having a side attached to a side of an adjacent coil winding (see part 21 figure 5); 

    PNG
    media_image2.png
    273
    326
    media_image2.png
    Greyscale

Ishigami Figure 5
	However, Ishigami does teach “and a sealant, filled in each groove, to encapsulate the coil windings on the iron core… and a thickness of an inner layer of the sealant located on one side, close to a curvature center of the yoke portion, of each coil winding is greater than or equal to an individual thickness of the second insulation member corresponding to the yoke portion in a radial direction”
	Yamaguchi does teach and a sealant, filled in each groove, to encapsulate the coil windings on the iron core (“Here, the insulating paper 7 is provided with adhesive portions 28 with a base material interposed therebetween. The adhesive portion 28 is formed by applying, for example, an epoxy based foamed resin material and, in a condition where the insulating paper 27 is placed in the slot 24,” paragraph 29). 
However, Yamaguchi does not teach “and a thickness of an inner layer of the sealant located on one side, close to a curvature center of the yoke portion, of each coil winding is greater than or equal to an individual thickness of the second insulation member corresponding to the yoke portion in a radial direction”


    PNG
    media_image3.png
    262
    275
    media_image3.png
    Greyscale

Sogabe Figure 4
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the stator with a two part insulator described in Ishigami with the resin filling described in Yamaguchi and Sogabe in order to more securely fasten the coils to the stator to ensure resistance to vibration.
With respect to claim 2, Ishigami teaches each second insulation member has an insulation sheet, and two insertion sheets respectively protrude from two sides of the insulation sheet and are inserted in corresponding grooves to be located between the corresponding coil windings and groove walls (Figure marked below, 21a and 21b).

    PNG
    media_image4.png
    313
    281
    media_image4.png
    Greyscale

Ishigami Figure 9
With respect to claim 3 Ishigami in teaches the above limitations but does not teach “wherein a sheet body thickness of the insulation sheet is used to determine the thickness of the inner layer.”
Yamaguchi does teach wherein a sheet body thickness of the insulation sheet is used to determine the thickness of the inner layer (see figure marked below).

    PNG
    media_image5.png
    212
    288
    media_image5.png
    Greyscale

Yamaguchi Figure 9

With respect to claim 4, Ishigami teaches the above mentioned limitations but does not teach “the thickness of the inner layer is greater than or equal to a sheet body thickness of the insulation sheet.”
Yamaguchi does teach the thickness of the inner layer is greater than or equal to a sheet body thickness of the insulation sheet (Yamaguchi Figure 9 above, layer of resin is greater than that of the insertion sheet).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the stator with a two part insulator described in Ishigami with the resin filling described in Yamaguchi in order to more securely fasten the coils to the stator to ensure resistance to vibration.
With respect to claim 8, Ishigami teaches, before the sealant is filled for encapsulation, a radial external force is applied to each coil winding via each second insulation member, so that the other side, far away from the curvature center of the yoke portion, of each coil winding displaces towards the inner circumferential surface of the yoke portion to increase a space filling factor (“And now, the insulators 20 should be pre-installed in the stator core 4 and, after that, install the stator coils 5 around the teeth and install the drop-off preventing pieces 21 from the opening ends of the slots 40.” paragraph 66 and “Accordingly, layer transition segments 954 are formed by performing press working on the intermediate product 90.” Paragraph 93, coils are pressed into shape while installed in teeth of stator).
6. Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishigami in view of Yamaguchi in further view of Sogabe in further view of Kim et al (20190280573), hereinafter “Kim”.

Kim does disclose the radial external force is provided by a jig passing through the iron core (Kim Figure 5B below, Jig is pressing radially outward toward the stator core).
	

    PNG
    media_image6.png
    377
    472
    media_image6.png
    Greyscale

Kim Figure 5B
	It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the stator core and insulators described in Ishigami, Yamaguchi and Sogabe with radially pressing Jig of Kim in order to increase efficiency of manufacturing in order to improve volume of assembled motors.
	With respect to claim 10 Ishigami in view of Yamaguchi teach the above mentioned limitations but do not disclose “wherein the jig is column-shaped, and has a circumferential column surface attached to each second insulation member.”


    PNG
    media_image7.png
    303
    209
    media_image7.png
    Greyscale

Kim Figure 7A
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the stator core and insulators described in Ishigami, Yamaguchi and Sogabe with radially pressing Jig of Kim in order to increase efficiency of manufacturing in order to improve volume of assembled motors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RILEY OWEN STOUT whose telephone number is (571)272-5819.  The examiner can normally be reached on Monday-Friday 7:30-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.O.S./Examiner, Art Unit 2832    

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832